EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura LaBeots on 10/4/21.

The application has been amended as follows: 
The limitation ‘1’ in line 1 of claim 63 has been replaced with – 36 -- and Claim 63 is now dependent on claim 36.














Examiner’s Comments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 8/11/21, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The rejections of claims 35, 36, 45, 49, 50, 56, 63, 66, 73, 76, 77, 81, 82, 84, 85, 89, and 95-105 has been withdrawn because the prior art of record does not teach or make obvious a double stranded nucleic acid having a sense strand that has nucleotides at positions 7, 9, 10, and 11 from the 3’ end comprise a non-2’-O-methyl modification or the nucleotides a position 7, 10, and 11 from the 3’ end of the strand comprise a non 2’-O-methyl modification and the antisense stand has at least 85% 2’-O-methyl modification. 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Khvorova et al. (US 20210115442) appears teach and make obvious the claimed invention, however, ‘442 does not enjoy an effective filing date before the instant application.  In addition, ‘442 shares the same inventors and assignee as the instant application.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635